RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 7/19/2022 have been received. In the response filed on 7/19/2022, claims 44-69 were added. 
Claims 44-69 are pending. Claims 1-43 are canceled. Claims 52 and 58-66 are withdrawn from consideration. Claims 44-51, 53-57, and 67-69 are rejected. 

Election/Restrictions
Applicant’s election of Group I, drawn to an edible pet chew comprising a plant based meat-free meat analogue member and a chewy sheet member in the reply filed on 7/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. MPEP 818.01(a).
Applicant’s election of the species of a plant based chewy sheet chew in knotted bone configuration with meat free plant based meat analogue member wrapped therein (species 6) in the reply filed on 7/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. MPEP 818.01(a).
Claims 52 and 58-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2022.
Note with respect to claims 60-62: “Applicant elects Group I and elects species 6” (7/19/2022 remarks, p. 10). Claims 60-62 are drawn to non-elected species 12. Claim 60-61 recite the sheet is an extruded tube. Species 6 is a plant based chewy sheet chew in knotted bone configuration with meat-free plant based meat analogue member wrapped therein (7/19/2022 remarks, p. 9; see also fig 8 and 15). Species 12 is a knotted-bone shaped plant based extruded chewy piece pet chew with a meat-free plant based meat analogue strip member (7/19/2022 remarks, p. 10; see also fig 18, 20, and 21). A sheet is not a tube. A tube is not a sheet. As such, claims 60-62 drawn to a chew comprising an extruded tube represent non-elected species 12. 

Claim Objections
Claims 47 and 48 are objected to because they do not end in a period. Per MPEP 608.01(m), each claim begins with a capital letter and ends with a period. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 53-55 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53-55 are indefinite because the meaning of the phrase “a dried traditional whole muscle meat jerky” is not clear. It is not clear what sheets are considered “traditional whole muscle meat jerky” versus sheets that are whole muscle jerky – but something other than the claimed “traditional whole muscle meat jerky”.
Claim 55 is indefinite because the meaning of the phrase “plant-based meat analogue component has an internal fiber-like structure visually similar to that of a dried traditional whole muscle meat jerky” is not clear. The term “visually similar” in claim 55 is a relative term which renders the claim indefinite. The term “visually similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification fails to identify a degree or amount to determine the difference between something that is visually similar versus something that is visually dissimilar. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-51, 53-57, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al., US 2011/0262587 A1; in view of Swenson, US 2008/0233244 A1.
Regarding claim 44: Stern discloses an edible pet chew (para 0010). Stern discloses the chew comprises a plant-based (plant based composition, para 0025) meat analogue component (edge section, #12 and #14, para 0026). Stern discloses plant-based meat analogue component that imitates a characteristic of dried meat (#12 and #14 may be colored red to simulate a beef jerky, para 0026). Stern discloses the plant-based meat analogue component comprises at least 35% plant ingredient on an as fed basis by weight (substantially over 50% of plant material, para 0025). Stern a sheet component (fig 1, #10, para 0025), wherein said sheet component (#10) and said plant-based meat analogue component  (#14) are assembled together (#16, fig 2, para 0027). 
Stern does not disclose the characteristic of dried meat being imitated by said plant-based meat analogue component comprises a fibrous structure texture of dried meat. 
Swenson is drawn to animal food compositions that contain a structured plant protein (para 0002). Swenson discloses the product composition simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005). Swenson discloses a plant-based (vegetarian animal compositions with plant protein, para 0083) meat analogue (simulates the fibrous structure of real animal meat and mimics texture, taste, and color, para 0005) component having a fibrous structure texture of dried meat (comprising a structured protein product having protein fibers substantially aligned, para 0012). Swenson discloses the composition meets the need for a low cost yet high quality alternative to current animal food products (para 0005). Swenson discloses the plant-based meat analogue component comprises at least 35% plant ingredient (about 30% to about 50% plant and about 40% to about 60% plant protein, para 0083). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a chew comprising a plant-based meat analogue component, as taught in Stern, wherein the plant-based meat analogue component has a fibrous structure texture, as taught in Swenson, to obtain a pet chew comprising a  plant-based meat analogue component having a fibrous structure texture of dried meat. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a plant-based meat analogue component having a fibrous structure texture because it meets the need for a low cost yet high quality alternative to current animal food products (Swenson, para 0005).
NOTE: As the claims fail to identify a specific texture and specific dryness of the imitated meat, Swenson’s structured protein product having protein fibers substantially aligned (para 0012) that simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005) is encompassed within the breadth of the limitations. 
In the alternative to the NOTE, while the prior art does not expressly state “the characteristic of dried meat being imitated by said plant-based meat analogue component comprises a fibrous structure texture of dried meat”, one having ordinary skill in the art would expect the product suggested in the prior art to exhibit the property for the following reasons. First, Stern discloses the layer imitates jerky (para 0030). Furthermore, Swenson discloses a structured protein product having protein fibers that are substantially aligned (para 0012) and that simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005).
The phrase “wherein chewing function of said edible pet chew is substantially provided by said sheet component” is a limitation drawn to a future intended use. The “chewing function” is not realized until some future time when and if something engages in an act of chewing. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  MPEP 2111.02 II. Stern discloses a chew having the claimed structure. Stern discloses the product is chewable (para 0025). Stern discloses the outer layer is a hardened and chewable (para 0034). Swenson discloses the conventional nature of a meat analogue having a fibrous structure. As such, the future intended use (chewing function of said edible pet chew is substantially provided by said sheet component) does not distinguish the claimed invention form the prior art. 
Regarding claim 45: Swenson discloses the plant-based meat analogue component comprises at least 15% plant protein (about 30% to about 50% plant and about 40% to about 60% plant protein, para 0083). Swenson discloses the plant-based meat analogue has a characteristic of dried meat being imitated by said plant-based meat analogue component comprises a surface texture of dried meat (see e.g., fig 1 and 2 depicting a photographic image of a micrograph showing a structured plant protein product of the invention having protein fibers that are substantially aligned, para 0015-0016). Swenson discloses the plant-based meat analogue simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005). 
NOTE: As the claims fail to identify a specific surface texture and specific dryness of the imitated meat, Swenson’s structured protein product having protein fibers substantially aligned (para 0012) that simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005) is encompassed within the breadth of the limitations. 
In the alternative to the NOTE, while the prior art does not expressly state the “characteristic of dried meat being imitated by said plant-based meat analogue component comprises a surface texture of dried meat”, one having ordinary skill in the art would expect the product suggested in the prior art to exhibit the property for the following reasons. First, Stern discloses the layer imitates jerky (para 0030). Furthermore, Swenson discloses a structured protein product having protein fibers that are substantially aligned (para 0012) and that simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005).
Regarding claim 46: Swenson discloses the plant-based meat analogue component comprises textured (fibrous structure of real animal, para 0005) vegetable protein (about 30% to about 50% plant and about 40% to about 60% plant protein, para 0083). Swenson discloses the plant-based meat analogue has a characteristic of dried meat being imitated by said plant-based meat analogue component comprises a surface and wrinkly texture of dried meat (see e.g., fig 1 and 2 depicting a photographic image of a micrograph showing a structured plant protein product of the invention having protein fibers that are substantially aligned, para 0015-0016). Swenson discloses the plant-based meat analogue simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005). 
NOTE: As the claims fail to identify a specific surface texture, degree of wrinkles, and specific dryness of the imitated meat, Swenson’s structured protein product having protein fibers substantially aligned (para 0012) that simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005) is encompassed within the breadth of the limitations. 
In the alternative to the NOTE, while the prior art does not expressly state the “plant based meat analogue component has a surface texture visually resembling that of a piece of dried meat jerky, wherein said surface texture comprises a wrinkled texture”, one having ordinary skill in the art would expect the product suggested in the prior art to exhibit the property for the following reasons. First, Stern discloses the layer imitates jerky (para 0030). Furthermore, Swenson discloses a structured protein product having protein fibers that are substantially aligned (para 0012) and that simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005).
Regarding claim 47: Stern discloses the chew comprises a plant-based (para 0025) sheet component (#10, fig 1, para 0025). 
Regarding claim 48: Stern discloses a chew in which the plant-based meat analogue component (layer #214, fig 4 and 6, para 0030 and 0031) is substantially wrapped in said plant-based sheet component (#212, fig 4 and 6, para 0030), wherein at least a portion of said plant-based meat analogue component (layer #214, fig 4 and 6, para 0030 and 0031) is concealed by said plant-based sheet component (#212, fig 4 and 6, para 0030). 
Regarding claim 49: Stern discloses a chew in which the plant-based sheet component forms an outer layer (#212, fig 4 and 6, para 0030), wherein said plant-based meat analogue component forms an inner component of said edible pet chew product (layer #214, fig 4 and 6, para 0030 and 0031). 
With respect to the relative weight ratios/concentrations of the layers (the proportion of said plant-based sheet component to said plant-based meat analogue component in finished product is in a range between 1:5 and 30:1 by weight): Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Stern illustrates the plant-based meat analogue component can be strips on the edge of the sheet component (see e.g., fig 1). Stern illustrates the plant-based meat analogue component can be co-extensive with sheet component (see e.g., fig 1). As such, the relative weight ratios/concentrations of the layers represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such it is not such an invention as will sustain a patent. 
Regarding claim 50: Stern discloses a chew in which the plant-based sheet component is folded or rolled longitudinally  (#212, fig 6, para 0030) with said plant-based meat analogue component (layer #214, fig 6, para 0031) and is knotted at first and second longitudinal ends, wherein the first and second longitudinal ends have knots thereat respectively (see fig 6 illustrating chew with one knot at each end). 
Regarding claim 51: Stern discloses a chew in which the plant-based meat analogue component (layer #214, fig 4 and 6, para 0030 and 0031) and the plant-based sheet component (#212, fig 4 and 6, para 0030) are a composite assembly (see e.g., fig 4-6 illustrating a pet chew in composite assemblies). 
With respect to the relative weight ratios/concentrations of the layers (the proportion of said plant-based sheet component to said plant-based meat analogue component in finished product is in a range between 1:5 and 30:1 by weight): The discussion of MPEP 2144.05 II applies here as above. In the present case, Stern illustrates the plant-based meat analogue component can be strips on the edge of the sheet component (see e.g., fig 1). Stern illustrates the plant-based meat analogue component can be co-extensive with sheet component (see e.g., fig 1). As such, the relative weight ratios/concentrations of the layers represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such it is not such an invention as will sustain a patent. 
Regarding claim 53: The prior art suggests a plant-based meat analogue component is a plant-based meat-free meat analogue component. Stern does not require the presence of meat. Swenson discloses a vegetarian composition having a concentration of animal meat of 0% by weight (para 0083). As such, the prior art suggests a plant-based meat analogue component is a plant-based meat-free meat analogue component.
Swenson discloses moisture content of said plant-based meat-free meat analogue component ranges from about 5% to about 13% by weight and from about 16% to about 30% by weight (para 0072). 
With respect to the phrase “dried meat jerky being imitated by said plant-based meat-free meat analogue component is a dried traditional whole muscle meat jerky or a ground-and-reformed meat jerky”: The prior art does not expressly disclose the “dried meat jerky being imitated by said plant-based meat-free meat analogue component is a dried traditional whole muscle meat jerky or a ground-and-reformed meat jerky. However, one having ordinary skill in the art would expect the product suggested in the prior art to exhibit the property for the following reasons. First, Stern discloses the layer imitates jerky (para 0030). Furthermore, Swenson suggests overlapping moisture contents. Finally, Swenson discloses a structured protein product having protein fibers that are substantially aligned (para 0012) and that simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005). 
Regarding claim 54: While the prior art does not expressly disclose the “dried meat jerky being imitated by said plant-based meat analogue component is a dried traditional whole muscle meat jerky”, one having ordinary skill in the art would expect the product suggested in the prior art to exhibit the property for the following reasons. First, Stern discloses the layer imitates jerky (para 0030). Furthermore, Swenson discloses a structured protein product having protein fibers that are substantially aligned (para 0012) and that simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005). 
Regarding claim 55: While the prior art does not expressly disclose the “plant-based meat analogue component has an internal fiber-like structure visually similar to that of a dried traditional whole muscle meat jerky, wherein said internal fiber-like structure comprises manually separable meat-jerky-like aligned fibers resembling a dried traditional whole muscle meat jerky”, one having ordinary skill in the art would expect the product suggested in the prior art to exhibit the property for the following reasons. First, Stern discloses the layer imitates jerky (para 0030). Furthermore, Swenson discloses a structured protein product having protein fibers that are substantially aligned (para 0012) and that simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005).
Regarding claim 56: Stern discloses the plant-based meat analogue component comprises a flavor ingredient in its formula to enhance palatability (a meat or other attractive scent or flavor infused or otherwise added to them, para 0026). Stern discloses the flavor additive may be natural (real, para 0026). Swenson discloses natural flavors (para 0111). 
Regarding claim 57: Neither one of Stern, nor Swenson require the presence of gluten. Therefore, the prior art is encompassed within the negative limitation that the plant-based meat analogue component is free of gluten material. Stern discloses plant based composition comprising starch and a binder that may be glycerin (para 0025). Swenson discloses a vegetarian composition having 0% meat (para 0083). Neither one of Stern, nor Swenson require the presence of animal ingredients. Therefore, the prior art is encompassed within the negative limitation that the plant-based meat analogue component is free of animal ingredients. Furthermore, the omission of an element and its function is prima facie obvious if the function of the element is not desired. MPEP 2144.04 II. A. As discussed above Neither one of Stern, nor Swenson require the presence of gluten or animal ingredients. As such, the elimination of animal ingredients is obvious. 
Stern discloses the plant-based meat analogue component may include vitamins and minerals (para 0034). Swenson discloses the plant-based meat analogue component may include vitamins and minerals (para 0008). 
The phrase “wherein said plant-based meat analogue component is formed by a process selected from the group consisting of extrusion, molding, injection, pressing, rolling and 3D printing” recites process limitations in the product claim. As such, the limitations are interpreted as analogous to a process limitation in a product by process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113. In the present case, the prior art suggests pet chew having a plant-based meat analogue component and a sheet component that are assembled together (see e.g., Stern, figs 1-6). Therefore, the prior art is encompassed within the product suggested by the process limitations. 
Regarding claim 67: Stern discloses the sheet comprises greater than 50% plant material that may be starch (para 0025). 
Regarding claim 68: Stern discloses the sheet comprises a plant derived material (starch, para 0025). 
Regarding claim 69: The phrase “wherein said plant-based sheet component is . . . extruded sheet component” is a process limitation in the product claim. As such, the limitations are interpreted as analogous to a process limitation in a product by process claim. The discussion of MPEP 2113 applies here as above. In the present case, the prior art suggests pet chew having a plant-based meat analogue component and a sheet component that are assembled together (see e.g., Stern, figs 1-6). Therefore, the prior art is encompassed within the product suggested by the process limitations. 
Neither one of Stern, nor Swenson require the presence of rawhide. Therefore, the prior art is encompassed within the negative limitation that the plant-based sheet is rawhide-free.
Stern discloses the sheet comprises greater than 50% plant material that may be starch (para 0025).
With respect to the relative weight ratios/concentrations of the layers (wherein the proportion of said plant-based sheet component to said plant-based meat analogue component in finished product is in a range between 1:5 and 30:1 by weight): The discussion of MPEP 2144.05 II applies here as above. In the present case, Stern illustrates the plant-based meat analogue component can be strips on the edge of the sheet component (see e.g., fig 1). Stern illustrates the plant-based meat analogue component can be co-extensive with sheet component (see e.g., fig 1). As such, the relative weight ratios/concentrations of the layers represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such it is not such an invention as will sustain a patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619